Citation Nr: 1021988	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-31 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right ankle disability.

2.  Whether a July 1985 rating decision that granted 
noncompensable service connection for the residuals of a 
fracture of the right distal fibula (right ankle) was clearly 
and unmistakably erroneous in assigning a noncompensable 
disability rating.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and April 2003 rating decisions of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that declined to reopen the Veteran's previously denied claim 
of entitlement to service connection for a right knee 
disability, determined that a July 1985 rating decision that 
denied a compensable rating for the residuals of a fracture 
of the right distal fibula (right ankle) was not clearly and 
unmistakably erroneous, and denied entitlement to a rating in 
excess of 20 percent for diabetes mellitus.  This matter also 
arises from a June 2009 rating decision that denied 
entitlement to a TDIU rating.

By a July 2008 decision, the Board reopened the Veteran's 
previously denied claim of entitlement to service connection 
for a right knee disability and remanded the underlying claim 
for service connection, in addition to the other claims on 
appeal, for additional development.

In February 2010, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The issues of whether a July 1985 rating decision that denied 
service connection for a right knee disability was clearly 
and unmistakably erroneous, and entitlement to service 
connection for a right elbow disability, a left elbow 
disability, and a left shoulder disability, each to include 
as secondary to a right ankle disability, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for a right 
knee disability, to include as secondary to the service-
connected right ankle disability, entitlement to a disability 
rating in excess of 20 percent for diabetes mellitus, and 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1985 rating decision granted service connection 
and assigned a 0 percent disability rating for the residuals 
of a fracture of the right distal fibula (right ankle).

2.  The July 1985 rating decision that granted service 
connection and assigned a 0 percent disability rating for the 
residuals of a fracture of the right distal fibula, was not 
clearly and unmistakably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
July 1985, were not before the RO in July 1985, or that 
incorrect laws or regulations were applied or that correct 
laws or regulations were not applied.


CONCLUSION OF LAW

The July 1985 rating decision that granted noncompensable 
service connection was not clearly and unmistakably erroneous 
in not awarding a compensable disability rating at that time.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice and duty to assist provisions of the law and 
regulations are not applicable to clear and unmistakable 
error (CUE) claims and motions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, discussion of the notice and duty to 
assist provisions in this case is not required.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2008).  

Clear and Unmistakable Error in the July 1985 Rating Decision 

The Veteran argues that the July 1985 rating decision that 
assigned a 0 percent disability rating for the residuals of a 
fracture of the right distal fibula (right ankle) was clearly 
and unmistakably erroneous.  Specifically, the Veteran argues 
that at the time of the July 1985 rating decision, his right 
ankle disability qualified as "moderate," for which he 
should have been awarded at least a 10 percent rating, as 
opposed to a 0 percent rating.  The Veteran argues that had 
his right ankle disability properly been classified as 
moderate at the time of his initial grant of service 
connection, the original disability rating would have been 
higher than the rating he originally received. 

In support of this assertion, he argues that his right ankle 
disability did not suddenly worsen in severity, as it would 
appear by the March 2007 grant of an increased rating of 10 
percent, but that it was at least 10 percent disabling since 
his separation from service.

An RO decision that has become final generally may not be 
reversed or amended in the absence of clear and unmistakable 
error (CUE).  38 U.S.C.A. §§ 5108, 5109A, 7105(c); 38 C.F.R. 
§ 3.105a.  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In the July 1985 rating decision, the RO granted service 
connection and assigned a 0 percent disability rating under 
Diagnostic Code 5299-5271 for the residuals of a fracture of 
the right distal fibula.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (1984 & 2009).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (1984 & 2009).  In this case, the RO 
determined that the diagnostic code most analogous to the 
Veteran's residuals of a fracture of the right distal fibula 
was DC 5271.  The RO characterized the disability as slight, 
for which a noncompensable rating was assigned.  38 C.F.R. 
§ 4.71a, DC 5271.

The evidence of record at the time of the July 1985 rating 
decision showed that the Veteran fractured his right distal 
fibula in May 1982.  His ankle was casted and he was 
instructed to keep his right ankle elevated at all times.  He 
was granted two to three weeks convalescent leave.  Follow up 
records showed that swelling was reduced and the ankle was 
healing well.  The cast was removed in July 1982, seven weeks 
after the injury.  At that time, physical examination of the 
right ankle revealed no tenderness or deformities.  The 
Veteran did not undergo examination of his right ankle prior 
to his separation from service.

Post-service clinical records show that the Veteran underwent 
VA examination of his right ankle in March 1985.  The 
examiner noted that the Veteran had been diagnosed with a 
fracture of the right distal fibula by X-ray examination.  
Musculoskeletal examination was negative for any 
abnormalities of the right ankle.

The Veteran did not submit any personal statements, either in 
writing or orally, pertaining to his claim of entitlement to 
service connection for a right ankle disability, aside from 
noting simply that he had fractured the ankle in service.

With respect to the VA examination conducted in March 1985, 
the Veteran asserts he complained that he had restricted 
range of motion and soreness in the right ankle.  The Veteran 
implicitly asserts that the examiner's failure to conduct 
range of motion studies constitutes violations of 38 C.F.R. 
§§ 4.42 and 4.46 (1984).  Although the March 1985 examiner 
did not record the specific ranges of motion of the Veteran's 
right ankle, the Board finds that the notation that 
"musculoskeletal examination was negative" reflects that 
there was no impairment in the range of motion of the 
Veteran's right ankle.  Thus, the Board concludes that there 
was a tenable basis for the RO's July 1985 decision that 
assigned a noncompensable disability rating.

The July 1985 RO decision took into consideration the range 
of motion of the Veteran's right ankle.  The Board concludes, 
given that the March 1985 VA examination revealed no 
musculoskeletal abnormalities of the right ankle, that the RO 
had a reasonable basis to conclude that the evidence then of 
record did not show symptomatology that approximated, or more 
nearly approximated, moderate limitation of motion of his 
right ankle under Code 5271, the requisite criterion for a 10 
percent evaluation.

As pertains to the alleged violation of 38 C.F.R. §§ 4.42 and 
4.46, insofar as the examiner did not conduct range of motion 
studies of the right ankle during the March 1985 examination, 
38 C.F.R. § 4.42 emphasizes the importance of conducting 
complete medical examinations, and 38 C.F.R. § 4.46 provides, 
in pertinent part, that the use of a goniometer, in the 
measurement of limitation of motion, is indispensable in 
examinations conducted by VA.  Range of motion studies with 
respect to the Veteran's right ankle were apparently not 
conducted during the March 1985 VA examination.  In this 
regard, however, the Board notes that the law is well settled 
that the VA's breach of its duty to assist cannot form a 
basis for a claim of clear and unmistakable error because 
such a breach creates only an incomplete rather than an 
incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
There is no indication that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Russell, supra.  Thus, the 
RO's July 1985 decision was not clearly and unmistakably 
erroneous.

In sum, the Veteran has not identified any specific finding 
or conclusion in the July 1985 rating decision that was 
undebatably erroneous.  The record does not reveal any kind 
of error of fact or law in the July 1985 decision that, when 
called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, the criteria for a finding of CUE have not been 
met and the Veteran's claim must be denied.


ORDER

The July 1985 rating decision assigning a noncompensable 
rating for the residuals of a fracture of the right distal 
fibula was not clearly and unmistakably erroneous.

REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
right knee disability, to include as secondary to the 
service-connected right ankle disability, entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus, and entitlement to a TDIU rating.

First, as to the Veteran's claim of entitlement to service 
connection for a right knee disability, this claim is 
inextricably intertwined with his newly raised claim of clear 
and unmistakable error in a July 1985 rating decision that 
denied service connection for a right knee disability, as the 
resolution of that claim might have bearing upon the claim 
for service connection for a right knee disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

That notwithstanding, the Board concludes that additional 
development with respect to the claim for service connection 
for a right knee disability is necessary, necessitating a 
remand of the claim, regardless.

The Veteran asserts that because he initially injured his 
right knee in service and it has continued to bother him 
since that time, he is entitled to service connection.  
Alternatively, he asserts that his service-connected right 
ankle disability has aggravated his right knee disability, 
and that service connection is therefore warranted.  In this 
regard, the Veteran testified in February 2010 that his right 
ankle instability had caused him to fall on numerous 
occasions, as a result of which he had injured his right 
knee.

The Veteran's service treatment records show that in August 
1983, he injured his right knee while playing baseball.  X-
ray examination revealed no fractures.  He was diagnosed with 
an acute right knee strain and instructed to rest and to 
engage in light exercises only.  On follow up examination 
approximately one week later, the Veteran complained of 
continued tenderness of the right knee, but noted that he 
would prefer to walk on it rather than to allow the right 
knee to stiffen up.  Physical examination revealed that the 
right knee was still mildly edematous and that it was tender 
to palpation over the medial aspect of the joint.  He had 
full extension and full flexion, with pain on flexion.  He 
was able to ambulate with the use of crutches.  The 
assessment was acute right knee strain.  Two weeks later, the 
Veteran was observed to have less swelling in his right knee.  
Physical examination otherwise was as it had been at the time 
of the last evaluation.  He was given an Ace bandage wrap and 
advised to return for follow up as needed.

The remainder of the Veteran's service treatment records, 
however, is silent as to any complaints or findings regarding 
the right knee.  The Veteran did not undergo VA examination 
of his right knee prior to his discharge from service.

The Veteran underwent VA examination in March 1985.  
Musculoskeletal examination revealed no abnormalities of the 
right knee.  

In August 2002, the Veteran injured his right knee, as a 
result of which he was diagnosed with a right medial 
collateral ligament sprain.  The Veteran specifically asserts 
that this injury was precipitated by his right ankle 
disability.

To date, no medical professional has related the Veteran's 
right knee disability to his active service, including to his 
service-connected right ankle disability.  At his February 
2010 Board hearing, however, the Veteran testified that his 
right knee had continued to bother him since his separation 
from service.  The Veteran is competent to report that he 
injured his right knee in service and that he experienced 
right knee pain in service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  His testimony in this regard is 
also credible.  He is not, however, competent to relate his 
currently diagnosed right knee disability to the injury 
sustained in service, or to his service-connected right ankle 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has 
not yet been afforded a VA examination in conjunction with 
his right knee disability claim.  As the Veteran contends 
that his current right knee disability is related to his 
service, and it remains unclear to the Board whether the 
Veteran's current right disability may be related to an 
injury sustained in service, including to his service-
connected right ankle disability, the Board finds that a 
remand for an examination and medical nexus opinion is 
required.  38 C.F.R. § 3.159(c)(2) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

Next, with respect to the Veteran's claim of entitlement to 
an increased rating for diabetes mellitus, at his February 
2010 hearing before the Board, the Veteran reported worsening 
of his condition since he was last examined in June 2005.  
Specifically, he stated that his physical activities had been 
clinically regulated and that he had recently been prescribed 
a restricted diet.  Because the criteria for an increased 
rating of 40 percent require medical evidence showing that 
occupational and recreational activities have been 
restricted, and such evidence is not currently of record, and 
because the Veteran has reported worsening of his disability 
since the last VA examination, a remand for a more 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his service-connected diabetes 
mellitus is required.  See Camacho v. Nicholson, 21 Vet. App. 
360, 363-64 (2007); see also Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95.  

Additionally, insofar as the Veteran alleged that recent VA 
clinical records would document the clinical regulation of 
his activities and the most recent comprehensive VA clinical 
records of record are dated in October 2008, on remand, all 
VA clinical records dated since October 2008 should be 
associated with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, in an October 2009 written statement, the Veteran 
disagreed with the RO's June 2009 denial of his claim of 
entitlement to a TDIU rating.  The Veteran has not been 
issued a statement of the case on this issue.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran a statement of 
the case on the issue of entitlement to a 
TDIU rating, along with a VA Form 9, and 
afford him the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on the issue.  The Veteran is hereby 
reminded that to obtain appellate review of 
this issue, a timely appeal must be 
perfected.

2.  Obtain and associate with the claims 
file records from the Nashville, 
Tennessee, VA Medical Center dated from 
October 2008 to the present.

3.  Schedule the Veteran for a VA 
orthopedic examination for to obtain 
opinions as to whether it is at least as 
likely as not that the Veteran's current 
right knee disability is related to his 
active service, including to a reported 
right knee injury in service, and chronic 
symptoms since his separation from 
service.  The claims folder should be made 
available and reviewed by the examiner.

The examiner should offer an opinion as to 
whether it is as likely as not that the 
current right knee disability is related 
to trauma sustained in service.  In this 
regard, the VA examiner should consider 
the Veteran's statements regarding the 
incurrence of the right knee disability, 
including his credible testimony of in-
service injury and chronic pain in 
service; his credible statements regarding 
the continuity of symptomatology since 
service; and the continuity of right knee 
symptomatology since service.

The examiner should also offer an opinion 
as to whether his current right knee 
disability was caused or aggravated by 
(permanently worsened as a result of) his 
service-connected right ankle disability.  
In this regard, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of right 
knee problems after service, including 
right ankle injuries allegedly resulting 
in right knee injuries.  Dalton v. 
Nicholson, 21 Vet. App. 23 (examination 
found inadequate where examiner did not 
comment on the Veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records to 
provide a negative opinion).  The examiner 
should also consider and comment on the 
March 2004 VA treatment note indicating 
that the Veteran's right ankle "certainly 
cannot be excluded as a mitigating factor 
that contributed to his right knee 
disability."  

If the Veteran's right knee complaints are 
attributable to factors unrelated to his 
military service, the examiner should 
specifically so state.  The rationale for 
all opinions, with citation to relevant 
medical findings or medical authority, 
must be provided.

4.  After the additional records 
pertaining to treatment for diabetes 
mellitus have been obtained, schedule the 
Veteran for a VA examination to determine 
the current severity of his diabetes 
mellitus.  The claims folder should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner's report should 
include findings regarding the Veteran's 
need for insulin or hypoglycemic agents, a 
restricted diet, and the clinical 
regulation of his physical activities, 
including his ability to work in the field 
in which he has been trained.  The 
examiner should also specifically opine as 
to the impact the Veteran's diabetes 
mellitus has on his employability.  A 
rationale for all opinions must be 
provided.

5.  Then, readjudicate the claims of 
entitlement to service connection for a 
right knee disability, to include as 
secondary to the service-connected right 
ankle disability, entitlement to a 
disability rating in excess of 20 percent 
for diabetes mellitus, and entitlement to 
a TDIU rating.  Issue a statement of the 
case on the issue of entitlement to a TDIU 
rating and inform the Veteran of his 
appeal rights.  If action remains adverse 
as to the other issues being remanded, 
issue a supplemental statement of the 
case.  Then, return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


